Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on April 15, 2022 is acknowledged.
Claims 53-72 are pending in this application.


Restriction
Applicant’s election of Group 1 (claims 53-59) and the election of SEQ ID NO: 1 as the species of polypeptide, accumulation of deficiencies in major physiological functions, Physiological Frailty Index (PFI) for the species of frailty assessment, and between about 56 and about 85 years old as the species of age group in the reply filed on April 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Restriction is deemed to be proper and is made FINAL in this office action. Claims 60-72 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. A search was conducted on the elected species, and prior art was found. Claim 58 is withdrawn from consideration as being drawn to nonelected species. Claims 53-57 and 59 are examined on the merits in this office action.


Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
3.	Claim 53 is objected to for the following minor informality: claim 53 contains the acronym “TLR5”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., toll-like receptor 5 agonist (TLR5) agonist. The abbreviations can be used thereafter.

Rejections
35 U.S.C. 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 55 recites, “The method of claim 54, wherein frailty is measured according to the Physiological Frailty Index comprising assessment of one or more parameters selected from grip strength…and keratinocyte-derived cytokine levels.” The claim recites “selected from” but does not clearly define that the list is “the group consisting of”. Therefore, the claim can be construed as “selected from the group comprising of” and “selected from the group consisting of”. The metes and bounds of the claim is unclear. Applicant may overcome this rejection by amending the claim to recite, “…selected from the group consisting of grip strength…and keratinocyte-derived cytokine levels.”

35 U.S.C. 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim(s) 53-55, 57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/0083437, filed with IDS) in view of Mett reference (US 2018/0251498, issued as US PAT 10202426, filed with IDS) and Antoch et al (Aging, 2017, 9(3), 615-626, filed with IDS), as evidenced by age converter (see www.age-converter.com/mouse-age-calculator.html, p. 1, enclosed).
11.	Cho et al teach a composition comprising a recombinant protein of flagellin and an agonist of a toll-like receptor 5 (TLR-5) fused with a pathogenic antigen, and a method for preventing, improving, or treating aging (see paragraph [0005]). Cho et al teach that “The aging process cause a wide variety of changes. Various changes appear, including reduced functions of respective main tissues, food intake and digestive disorders, reduced brain functions including defective memory, and reduced cardiovascular functions…” (see paragraph [0007]). Cho et al teach that “one of changes in functions due to aging is the reduction in immune function…” (see paragraph [0008]). Cho et al teach a method for preventing, improving, or treating aging, comprising administering to a subject in need thereof the composition of present invention (see paragraph [0054]), preventing, improving, or treating metabolic disease, hair-related disease, eye disease, bowel disease, or bone disease, the composition comprising the recombinant protein as an active ingredient (see paragraph [0057]), and improve external and internal aging-related malfunctions and enhance immunity by using the recombinant protein of the present invention (see paragraph [0058]), meeting the limitation of instant claims 53 and 54, in part.
The difference between the reference and the instant claims is that the reference does not teach instant SEQ ID NO: 1 not fused to a pathogenic protein antigen and the frailty is measured according to the Physiological Frailty Index (PFI).
12.	However, Mett reference teaches instant SEQ ID NO: 1 (see SEQ ID NO: 2). Mett reference teaches a method of modulating of cell aging comprising administering the flagellin-related composition (see paragraph [0078]). Mett reference teaches methods for treatment of stress comprising administering the flagellin-related composition…subject suffering from damage to normal tissue attributable to stress, comprising administering to the mammal a composition comprising a therapeutically effective amount of a flagellin-related composition…stress may be attributable to any source including, but not limited to, radiation, wounding, poisoning, infection, and temperature shock (see paragraph [0079]).
13.	Antoch et al teach quantitative estimation of age-related progressive physiological decline (see abstract), and teach frailty is measured according to a Physiological Frailty Index. Antoch et al teach mammalian aging is characterized by a gradual decline of numerous health parameters…reduced muscle strength, bone degermation, osteoporosis, an increase in systemic inflammation, vascular calcification, hair loss, cataracts, cognitive decline (see p. 615, left column, 1st paragraph). Antoch et al teach a development of an alternative scoring system…parameters as physiological frailty index (PFI)…show that similar to results of human studies older mice have much greater PFI reflecting age-related accumulation of deficit…Based on these considerations, we selected 29 variables reflective of physical fitness (body weight and grip strength), cardiovascular system, total blood cell composition…(see p. 616, left column, 1st full paragraph). Antoch et al teach mice at chronological ages of 26, 52, 78 and 104 weeks (see p. 616, right column). Antoch et al teach physiological parameters used to create PFI in male NIH Swiss mice at different age, and measuring for example grip strength (see Table 1). As evidenced by age converter, mice at age 10 months, 1 year, 2 year, and 3 years equals to 50, 58, 70 and 100 human years (see p. 1, Table). 
14.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cho et al, Mett reference, Antoch et al as evidenced by age converter, to treat or prevent frailty in a patient, because Cho et al and Mett reference teach administering TLR5 agonist to treat aging process, that include metabolic disease, hair-related disease, eye disease, bowel disease, or bone disease, and improve external and internal aging-related malfunctions and enhance immunity. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Antoch et al teach that the frailty can be measured by PFI, and as evidenced by age converter, the age of mice can be converted to human age, one of skill in the art would expect that analyzing the frailty using PFI and correlating the data described in Antoch et al would be successful. Therefore, the combined art is prima facie obvious over instant claims 53-57 and 59.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654